Citation Nr: 1229599	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-42 312A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for heart disease to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

In July 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran to cancel his formal appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for hypertension to include as secondary to service-connected type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for heart disease to include as secondary to service-connected type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal by the appellant for the issue of entitlement to service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran submitted a written statement in July 2012 requesting that his formal appeal and Board hearing be cancelled.  The Board is satisfied that this correspondence can  reasonably be interpreted as a withdrawal to all of the issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to the issues of entitlement to service connection for hypertension, heart disease and erectile dysfunction.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.












							(CONTINUED ON NEXT PAGE)


ORDER

The appeal for the claim of entitlement to service connection for hypertension to include as secondary to service-connected type II diabetes mellitus is dismissed.

The appeal for the claim of entitlement to service connection for heart disease to include as secondary to service-connected type II diabetes mellitus is dismissed.

The appeal for the claim of entitlement to service connection for erectile dysfunction to include as secondary to service-connected type II diabetes mellitus is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


